Name: Commission Implementing Regulation (EU) NoÃ 984/2012 of 24Ã October 2012 amending Regulation (EC) NoÃ 391/2007 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the Common Fisheries Policy
 Type: Implementing Regulation
 Subject Matter: fisheries;  EU finance;  cooperation policy
 Date Published: nan

 25.10.2012 EN Official Journal of the European Union L 295/9 COMMISSION IMPLEMENTING REGULATION (EU) No 984/2012 of 24 October 2012 amending Regulation (EC) No 391/2007 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the Common Fisheries Policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 8(2) thereof Whereas: (1) The Union has been financing Member States actions in the field of fisheries control and enforcement since 1990, in line with the objectives established in Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (2). (2) Regulation (EC) No 861/2006 provides, amongst other actions, for Union financial measures for expenditure on fisheries control, inspection and surveillance for the period 2007 to 2013. Commission Regulation (EC) No 391/2007 (3) establishes detailed rules for the implementation of such measures. (3) Regulation (EU) No 693/2011 of the European Parliament and of the Council (4) modified the date by which Member States have to notify their annual fisheries control programme to the Commission. (4) For simplification purposes and being given the low cost of some investments, it is appropriate to accept projects below EUR 40 000 without requesting justification by Member States. (5) Rules related to documents supporting pre-financing requests should be aligned with the related provisions set out in Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5) (6) In view of the principle of sound financial management, Member States should have clear indications on the rules to be followed in order to benefit from Union financial assistance when incurring expenditure in the area of fisheries control and enforcement. (7) Rules applicable to the Union financial contribution to national control programmes should be simplified and clarified. (8) Investments in the area of control and enforcement may be carried out by the competent national authorities, by administrative bodies or by the private sector. The statement of expenditure should be adapted in this respect. (9) Regulation (EC) No 391/2007 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 391/2007 is amended as follows: (1) In Article 3, paragraph 1 is replaced by the following: 1. Member States wishing to receive a financial contribution for expenditure incurred in accordance with Article 8(a) of Regulation (EC) No 861/2006 shall notify to the Commission an annual fisheries control programme by 15 November of the year preceding the year of implementation concerned. (2) In Article 5, point (c) is deleted. (3) In Article 10, the title is replaced by Pre-financing  (4) In Article 10, paragraph 1, the word advance  is replaced by pre-financing . (5) In Article 10, paragraph 2 is replaced by the following: 2. The pre-financing shall be paid either on the basis of a contract concluded between the relevant administration and the supplier or on the basis of any supporting documents which make it possible to check the conformity of the actions financed with the terms of the projects referred to in paragraph 1. (6) In Annex IV (a), point (iv) is replaced by the following: (iv) Travel costs incurred by inspectors, public prosecutors, judges and fishermen attending the courses as well as by training staff. (7) Annex V is amended as follows: (a) point (h) is replaced by the following: (h) Salary costs of personnel of national administrations and indemnities; (b) the following point (i) is added: (i) Grants. (8) Annex VI point (x) is replaced by the following: (x) In case of training and seminars, information on the subject, the speaker, a list of participants and the date and place of the training shall be included. (9) Annex VII is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 24 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 358, 31.12.2002, p. 59. (3) OJ L 97, 12.4.2007, p. 30. (4) OJ L 192, 22.7.2011, p. 33. (5) OJ L 248, 16.9.2002, p. 1. ANNEX ANNEX VII Statement of expenditure EXPENDITURE (1) INCURRED IN CARRYING OUT THE NATIONAL PROGRAMME FOR IMPLEMENTING THE CONTROL, INSPECTION AND SURVEILLANCE SYSTEMS ON FISHERIES ACTIVITIES Referred to in Article 11 of Commission Regulation (EC) No 391/2007 Commission Decision of / No. _ National reference (if any) _ I, the undersigned _ representing the authority _ responsible for the relevant financial and control procedures, hereby certify, after verification, that all the amounts shown below represent the total cost, paid in 20_, in accordance with relevant national legislation, with regards to projects approved and referring to actions set out in Article 8(a) of Council Regulation (EC) No 861/2006: (a) Computer technology and IT networks _EUR (2) (b) Remote control technology devices and electronic recording and reporting devices _EUR (c) Pilot projects on new technologies _EUR (d) Training and exchange programmes of control civil servants _EUR (e) Pilot inspection and observer schemes _EUR (f) Assessment of public expenditure in the control area _EUR (g) Seminars and media _EUR (h) Acquisition and modernisation of vessels and aircraft _EUR TOTAL _EUR I also certify that the statement of expenditure is accurate and the application for payment takes account of any recoveries made. The operations were carried out in compliance with the objectives laid down in Regulation No 861/2006 and in Regulation (EC) No 391/2007, and with the provisions of Regulation (EC) No 2371/2002, and in particular as regards:  Compliance with the conditions laid down in Regulation (EC) No 391/2007. In the case of procurement contracts, I certify that contracts were awarded to the tender offering the best value for money, while taking care to avoid any conflict of interests, in respect of the principles of transparency and equal treatment, and, where applicable, in compliance with the Community legislation concerning the coordination of procedures for the award of public works supplies and service contracts.  Application of management and control procedures aimed at verifying the delivery of the products and services co-financed and the reality of expenditure aimed at preventing, detecting and correcting irregularities, pursuing fraud, and recovering unduly paid amounts. Finally, I certify that I have / have not (3) received an advance payment for action(s) _ referred to above. The statement of expenditure is accurate. Date, Name capitals, stamp and position and signature of competent authority (1) Investments referred to in Article 8 (a) (i) of Regulation 861/2006 may be carried out by the competent national authorities, by administrative bodies or by the private sector. (2) Exact amount to two decimal places. (3) Delete as appropriate.